Title: William Lee’s Account of a Conversation with Franklin, 15 March 1779
From: Lee, William,Franklin, Benjamin
To: 


Paris 15 March 1779.
Waited this day on the Honble. Doctor Benjamen Franklin Minister Plenipo. from the U. S. of America at the Court of Versailles, congratulated him on his apt.—gave him an account of the Political state of Germany & Hold.— of the danger there was of G. B. geting a considerable number of Troops in Germany as soon as the peace between the Emp. & K. of P. shd. take place, as there wd. be 20,000 disbanded & there were a number of B. Agents now dispers’d over Germany waiting to ingage them. That I wish’d him to aid me in an application to the F. Ministry, to get their influence & assistance, in the most effectual measures for preventing so heavy a blow on us. The Doctor replyed that he knew so little about the situation of affairs in the North, he cou’d not meddle in.
I then told him that I had strong reasons for beleiving as soon as the German peace was settled, the Courts of Vienna & Berlin or at least one of them wou’d acknowlege our independence provided the Court of Versailles wd. assist us in Negotiating this business, which I tho’t it probable the F. Ministry wd. do, if he wd. go with me to Count Vergennes that we might jointly urge this measure. The Doctr. replyed that it was a matter to be consider’d whether it was worth our while to ask any of the Courts of Europe to acknowlege our Independence. This I confess astonish’d me greatly, however I calmly replyed that I tho’t it of infinite importance for many reasons, but particularly it appear’d to me the most probable way to bring G. B. to her senses & to make the K. & his Ministers, enter into a Peace, with us, for my first object & wish always had been & still was, to obtain Peace on honourable & independent terms. The Doctor said that I might apply myself to Count V. abt. it, but he was so ill that he cou’d not go to Versailles. I ask him then, if he wd. write a short letter by me to Count V. excuseing his not going with me in Person on acct. of his health, but that he had confer’d with me on the subject of my visit, which he much wish’d to be adopted. I farther urged that it was in some measure necessary, as it was the form in all the Courts of Europe, for the Public Minister of any Country residing at a foreign Court, to wait on the Ministers of that Court, to introduce any subject of his Nation especially if that Subject was in a public Capacity. That this mode of proceeding seem’d to me more necessary at this particular time as Congress had recommended confidence & harmony to all the representatives to the different Courts & to show the Ministers here, that the public business wd. not be affected by the late extraordinary proceedings of Mr. Deane in America. All that I cou’d urge had no effect, & the Doctor plainly refused either to go with me, or to write by me.
I observ’d to him, that as he had refused to accept or pay the dft I had some time ago drawn on the Comrs. in France for my expences agreeable to the order of Congress, it seem’d neacessary for me to know of him, whether he intended to pursue the same conduct in future, & whether I was to depend on him or not for supplies to support the expences of my Comn., that I might inform Congress accordingly,— he replyed that he had no money & therefore wd. not engage to supply me, for no supplies came from America except Tobacco, which was deliver’d to the Fermers General, under the old Contract made by him & Mr. Deane.
